GIFFEN, J.
The negligence charged in the petition is the failure of the defendants to furnish the plaintiff’s intestate a safe place to work; that the-defendants knew and plaintiff’s intestate did not know the dangerous, condition of the brick wall which afterwards fell upon and billed him.
The. undisputed facts disclosed by the record are that about fifteen or twenty minutes before the accident occurred one of the defendants, discovered the dangerous condition of the brick wall near which the-workmen, including plaintiff’s intestate, were engaged; that he so informed them and ordered them away to a safe place; that two of the workmen — the deceased and one Bradley — disobeyed the order, the latter willfully and the former apparently so; that the deceased in the-full possession of his sense of hearing must have heard the order, and had abundant time and opportunity to obey the same.
It- is clear, therefore, that the deceased with full knowledge of the danger, and against the order of one of the defendants, voluntarily assumed the risk, and the court erred in overruling the motion of the deféndants at the conclusion of the evidence to arrest the ease from the jury.
It necessarily follows that the judgment must be reversed, and judgment rendered for the plaintiffs in error. Davis v. Somers-Cambridge Co. 75 Ohio St. 215 [79 N. E. Rep. 233].
Swing and Smith, JJ., concur.